            Case 1:21-cv-02678 Document 8 Filed 03/29/21 Page 1 of 2
IH-32                                                                                Rev: 2014-1




                      United States District Court
                                  for the
                     Southern District of New York
                              Related Case Statement
                                                
                              Full Caption of Later Filed Case:

Syracuse Mountains Corporation




                  Plaintiff                                        Case Number



                    vs.


Bolivarian Republic of Venezuela




                 Defendant

                              Full Caption of Earlier Filed Case:
               (including in bankruptcy appeals the relevant adversary proceeding)


Neuhauser




                  Plaintiff                                        Case Number

                                                 20-cv-10342-AT
                    vs.


Bolivarian Republic of Venezuela




                 Defendant


                                             Page 1
               Case 1:21-cv-02678 Document 8 Filed 03/29/21 Page 2 of 2
IH-32                                                                                           Rev: 2014-1



Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)
        ✔
     ____ Open             (If so, set forth procedural status and summarize any court rulings.)


The complaint in Neuhauser was filed on December 8, 2020. On February 9, 2021, the plaintiff filed a letter

motion indicating that it intended to file an amended complaint within the next 30 days and, therefore, had not

yet undertaken to serve the complaint. On the same day, the court ordered the plaintiff to file a letter updating

the Court on the status of service by March 25, 2021.




Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.


This case, like Neuhauser, is a breach-of-contract action against the Bolivarian Republic of

Venezuela involving the enforcement of sovereign debt obligations issued by Venezuela.

This case and Neuhauser involve some of the same series of bonds, issued under the same

agreements and with the same terms. As such, both actions will involve common issues of

law and fact pertaining to Venezuela's defenses to enforcement of the debt. If these actions

are not considered related, there is a risk that the parties could be subject to conflicting

orders. Further, there could be a substantial duplication of effort and expense. Venezuela

has recognized that enforcement actions against it for its sovereign debt are related by filing

a statement of relatedness to that effect. See Statement of Relatedness, Pharo Gaia v.

Bolivarian Republic of Venezuela, ECF No. 3, No. 19-cv-3123 (Apr. 8, 2019).
















          /s/ Nicolas Swerdloff                                                   March 29, 2021
Signature: ________________________________________                        Date: __________________

          Hughes Hubbard & Reed
Firm:         ________________________________________


                                                   Page 2
